DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 9, 11 – 13 and 18 – 19 by the amendment submitted by the applicant(s) filed on December 30, 2020.  Claims 1 – 20 are pending in this application.

Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claims 9 – 14 and 18 – 20 are withdrawn due the current amendments.

Allowable Subject Matter
Claims 1 – 20 are allowed.
           The following is an examiner’s statement of reasons for allowance: Claim 1 recites an ultrafast electro-optic laser for making a stabilized comb, the ultrafast electro-optic laser comprising structure including the specific structure limitation of a dielectric resonant oscillator that: receives a stabilization signal, a phase modulator in communication with the dielectric resonant oscillator, an intensity modulator in communication with the phase modulator, a highly nonlinear fiber and compressor in communication with the pulse shaper and an electrical stabilizer in communication with the interferometer and the comb generator and that produces the stabilization signal, the electrical stabilizer comprising: a stabilized local oscillator cavity that produces a stabilized local oscillator signal that is converted into the stabilization signal and communicated to the dielectric resonant oscillator, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record. 
Claim 15 recites a process for making a stabilized comb with an ultrafast electro-optic laser including the specific steps limitation of producing, by comb generator, a frequency comb by: receiving, by a dielectric resonant oscillator a stabilization signal, receiving, by a phase modulator in communication with the dielectric resonant oscillator, receiving, by an intensity modulator in communication with the phase modulator, receiving, by a highly nonlinear fiber and compressor in communication with the pulse shaper and producing, by an electrical stabilizer in communication with the interferometer and the comb generator, the stabilization signal by: producing, by a stabilized local oscillator cavity, a stabilized local oscillator signal; converting the stabilized local oscillator signal into the stabilization signal; and communicated the stabilization signal to the dielectric resonant oscillator to make the stabilization signal, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828